Citation Nr: 0005407	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-10 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for colon cancer due to 
herbicide exposure, for purposes of accrued benefits.

2. Entitlement to service connection for the cause of the 
veteran's death.

3.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1974.  The veteran died on March [redacted], 1998.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in April 1998 that 
denied the benefits sought on appeal.  The appellant timely 
appealed the determinations to the Board.  

In connection with her claim, the appellant had a hearing 
before an RO hearing officer in September 1998.  Although the 
appellant was also scheduled to have a Board hearing in 
August 1999, she canceled that hearing and did not request 
that it be rescheduled.  

The Board's decision on the claim for service connection for 
colon cancer is set forth below.  However, the issues of 
entitlement to service connection for the cause of the 
veteran's death and eligibility for Chapter 35 benefits will 
be addressed in the REMAND following the decision.






FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era; however, no competent evidence has 
been submitted to establish that he was exposed to herbicide 
agents during service.

2.  Prior to his death, the veteran was not diagnosed with 
any disability recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam.

3.  No competent medical evidence has been submitted to show 
that the veteran developed colon cancer as a result of 
exposure to Agent Orange or that such disease was otherwise 
incurred in or aggravated by service.


CONCLUSION OF LAW

A well-grounded claim of service connection for colon cancer 
due to exposure to Agent Orange, for purposes of accrued 
benefits, has not been presented.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The death certificate reveals that the cause of the veteran's 
death was exsanguination from a hepatic laceration as a 
result of a motor vehicle accident.  
During the veteran's lifetime and at the time of his death, 
service connection was not in effect for any disorder.

For the purposes of a claim for accrued benefits, the Board 
notes that upon the death of a veteran, periodic monetary 
benefits to which he was entitled at the time of his death 
under existing ratings or decisions, or those based on 
evidence in the file at the date of his death and due and 
unpaid for a period not to exceed two years, shall, upon the 
death of the veteran, be paid to the veteran's spouse, the 
veteran's children or to the veteran's dependent parents.  
38 U.S.C.A. § 5121 (a).

The threshold question to be answered in the appellant's 
appeal is whether she has presented evidence of a well-
grounded claim of entitlement to service connection for colon 
cancer due to exposure to herbicides, for purposes of accrued 
benefits.  If not, her application for benefits must fail, 
and there is no further duty to assist her in the development 
of her claim.  38 U.S.C.A. § 5107 (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995). 

Alternatively, a claim may be well grounded if the evidence 
of record, regardless of its date, shows that the veteran had 
a chronic disorder in service or during an applicable 
presumptive period.  38 C.F.R. § 3.303(b) (1999); Savage v. 
Gober, 10 Vet. App. 488 (1997).  Such evidence must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495.  If the disorder is not chronic, it may still be 
service connected if the disorder is observed in service or 
an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. at 496-497.

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

According to the veteran's service personnel records, he had 
active service in the Republic of Vietnam during the Vietnam 
era.  A careful review of the service medical records reveals 
that the veteran was treated for gastroenteritis in 1974.  
There is no other evidence of complaints or treatment for 
that disorder and discharge examination was negative for any 
disability of the colon or gastrointestinal system.

Post-service medical records reflect that the veteran was 
diagnosed with colon cancer in December 1997 following a CT 
scan and liver biopsy.  Thereafter, he was followed by 
Phillip E. Baldwin, M.D., an oncologist, for treatment of 
colon cancer prior to his death in an automobile accident in 
March 1998.  By letter dated in July 1998, Dr. Baldwin 
indicated that the veteran had metastatic adenocarcinoma of 
the colon and subsequently died from an unrelated cause.  
During the course of his treatment the issue of etiology of 
his cancer had been raised by the veteran and his family.  
Dr. Baldwin indicated that a number of etiologic agents are 
believed to contribute to the development of colon carcinoma; 
a number of industrial/chemical toxic exposures are believed 
the enhance the risk of development of colorectal carcinoma.  
He further commented as follows: "Although I have no 
specific information as to the exposures of [the veteran] to 
such agents, it is possible that such exposure could have 
played a role in his developing his cancer at such an early 
age.  If such a link is suspected, additional investigation 
would be required."  Dr. Baldwin included a copy of an 
article concerning potential risk factors associated with 
industrial exposure.

During her September 1998 RO hearing, the appellant testified 
that from the time the veteran got out of the service, he 
complained of stomach pains.  He went to several doctors and 
had a sore stomach.  With respect to the medical statement 
from Dr. Baldwin, the appellant indicated that Dr. Baldwin 
could not say for sure that the veteran's colon cancer was 
related to some chemical exposure in service, but that he 
believed the veteran was exposed to a chemical that caused 
his cancer.

The requirement that there be some nexus shown between 
current disability and military service may be satisfied 
through the application of certain legal presumptions.  
Pursuant to 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 
3.309(e), in the case of a Vietnam-era veteran, no direct 
evidence as to the in-service incurrence and medical nexus 
requirements is necessary when the provisions of those 
sections are satisfied.  Brock v. Brown, 10 Vet. App. 155 
(1997).  However, in view of the plain language of 
38 U.S.C.A. § 1116 (West 1991 & Supp. 1999) and 38 C.F.R. 
§ 3.307(a)(6)(iii) (1999), neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
a well-grounded claim where the veteran has not developed a 
condition enumerated in either 38 U.S.C.A. § 1116 or 
38 C.F.R. § 3.309(e).  McCartt v. West, 12 Vet. App. 164 
(1999).  In other words, both service in the Republic of 
Vietnam during the designated time period and the 
establishment of one of the listed diseases is required to 
establish entitlement to the in-service presumption of 
exposure to an herbicide agent.

If a veteran was exposed to a herbicide agent during active 
military service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even if there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers and soft-
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 59 Fed. 
Reg. 341 (1994).

The appellant (and prior to his death, the veteran) has 
contended that the veteran developed colon cancer as a result 
of exposure to Agent Orange.  However, colon cancer is not 
among the conditions that may be presumptively service 
connected under the applicable provisions.  There is no 
evidence of record that the veteran developed a condition 
that would be presumptively service connected under 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a) and 3.309(e).  
Thus, the Board concludes that the appellant has not 
submitted well-grounded claim for presumptive service 
connection for colon cancer, for purposes of accrued 
benefits.  See Brock, McCartt, supra.  As the claimed 
condition is not among those listed, the veteran must 
establish that he was exposed to Agent Orange in order to be 
entitled to the presumption of service incurrence.  There is 
no affirmative evidence of record that the veteran was 
exposed to Agent Orange during service.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, where the issue involves such a question of 
medical causation, competent evidence which indicates that 
the claim is plausible is required to support a well-grounded 
claim.  See Grottveit, supra.

While the medical evidence of record includes a diagnosis of 
colon cancer prior to the veteran's death, the evidence does 
not include any competent evidence to support the appellant's 
assertions that the colon cancer was related to the veteran's 
military service, to include the claimed exposure to Agent 
Orange.  The general assertions contained in the July 1998 
medical statement from Dr. Baldwin are speculative and cannot 
be specifically applied to the veteran; indeed, his 
statements related to colon cancer and chemical exposure were 
accompanied by commentary that further investigation was 
needed.  Furthermore, no medical evidence has been submitted 
to show that, prior to his death, the veteran had colon 
cancer that was otherwise related to some incident of his 
military service.  After a review of the entire record, the 
Board finds that there is no medical evidence to establish 
that the veteran had colon cancer that was due to Agent 
Orange exposure or other disease or injury that was incurred 
in or aggravated by service.  The statements from the veteran 
and the appellant in this regard cannot constitute competent 
evidence.  See Espiritu, supra.  As indicated hereinabove, 
the veteran is not shown to suffer from one of the disorders 
for which presumptive service connection is extended in cases 
where the veteran has had inservice exposure to herbicide 
agents.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In claims that are not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to her claim.  Furthermore, the appellant has not 
put VA on notice that competent evidence exists that supports 
her assertions that the veteran's colon cancer was related to 
service.  

However, the VA may be obligated under 38 U.S.C.A. § 5103(a) 
to advise a claimant of evidence needed to complete her 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
case, while the RO has not specifically denied the claim as 
not well grounded, it has clearly explained the basis for the 
denial of the claim and indicated the evidence that is 
lacking; hence, the duty to inform has been met. 

Finally, the Board has considered the "benefit of the 
doubt" doctrine; however, as 
the appellant's claim of service connection for colon cancer 
due to exposure to Agent Orange, for purposes of accrued 
benefits, does not meet the threshold of being well grounded, 
a weighing of the merits of the claims is not warranted and 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for colon cancer based due to herbicide 
exposure, for purposes of accrued benefits, is denied.


REMAND

The appellant and her representative contend, in essence, 
that service connection should be granted for the cause of 
the veteran's death.  Following a complete review of the 
claims folder, the Board finds that further development of 
this issue is warranted.  

As noted above, the veteran died in a motor vehicle accident 
on March [redacted], 1998.  Several copies of the death certificate 
have been associated with the claims folder.  The cause of 
death is listed as exsanguination due to hepatic laceration 
as a result of a motor vehicle accident.  The veteran was 
transported from the scene of the accident to a Columbia, 
South Carolina; the death certificate indicates that the 
veteran was dead on arrival at that facility.  An autopsy was 
performed.  The autopsy report has not been obtained for 
association with the claims folder.  Without having the 
opportunity to review the autopsy report, the Board is unable 
to fairly consider the appellant's claim of entitlement to 
service connection for the veteran's death.  As such, the 
case must be remanded for procurement and consideration of 
this necessary information.  

Furthermore, because the issue of the eligibility for Chapter 
35 benefits hinges on resolution of the cause of death issue, 
a remand of that issue is also warranted so that the RO can 
reconsider it after further developing the record and 
adjudicating the cause of death issue.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should obtain a copy of the 
complete autopsy report from the coroner 
who completed the death certificate.  The 
autopsy report should be associated with 
the claims folder.

2.  After completion of the above 
development (and any other development 
deemed warranted by the record), the RO 
should again adjudicate the claims for 
service connection for the cause of the 
veteran's death and for Chapter 35 
benefits in light of all relevant 
evidence of record and all pertinent 
legal authority.  

3.  If any benefits sought remain denied, 
the RO must furnish to the appellant and 
her representative an appropriate 
supplemental statement of the case and 
afford them the applicable period to 
respond thereto before the case is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



